Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 1 of 11 PageID #: 2173



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


THE HILLMAN GROUP, INC.,                              Case No. 2:20-cv-00070-JRG

              Plaintiff,
                                                      JURY TRIAL DEMANDED
v.

KEYME, LLC.,


              Defendant.


                                    DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

       26(a)(1), each party shall disclose to every other party the following information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

              or defenses (the disclosing party need not marshal all evidence that may be offered

              at trial);

       (d)    the name, address, and telephone number of persons having knowledge of relevant

              facts, a brief statement of each identified person’s connection with the case, and a

              brief, fair summary of the substance of the information known by any such person;
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 2 of 11 PageID #: 2174



       (e)     any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered

               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony in

               the case or one whose duties as the party’s employee regularly involve giving expert

               testimony, provide the disclosures required by Federal Rule of Civil Procedure

               26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

               Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

       following disclosures to every other party:

       (a)     provide the disclosures required by the Patent Rules for the Eastern District of

               Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                 i.   If a party claiming patent infringement asserts that a claim element is a

                      software limitation, the party need not comply with P.R. 3-1 for those claim



       1
         The Court anticipates that this disclosure requirement will obviate the need for requests
for production.



                                                -2-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 3 of 11 PageID #: 2175



                     elements until 30 days after source code for each Accused Instrumentality

                     is produced by the opposing party. Thereafter, the party claiming patent

                     infringement shall identify, on an element-by-element basis for each

                     asserted claim, what source code of each Accused Instrumentality allegedly

                     satisfies the software limitations of the asserted claim elements.

               ii.   If a party claiming patent infringement exercises the provisions of

                     Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                     patent infringement may serve, not later than 30 days after receipt of a

                     Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                     amend only those claim elements identified as software limitations by the

                     party claiming patent infringement.

      (b)    produce or permit the inspection of all documents, electronically stored

             information, and tangible things in the possession, custody, or control of the party

             that are relevant to the pleaded claims or defenses involved in this action, except to

             the extent these disclosures are affected by the time limits set forth in the Patent

             Rules for the Eastern District of Texas; and

      (c)    provide a complete computation of any category of damages claimed by any party

             to the action, and produce or permit the inspection of documents or other

             evidentiary material on which such computation is based, including materials

             bearing on the nature and extent of injuries suffered, except that the disclosure of

             the computation of damages may be deferred until the time for Expert Disclosures

             if a party will rely on a damages expert.

4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                              -3-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 4 of 11 PageID #: 2176



5.    Discovery Limitations. The discovery in this cause is limited to the disclosures described

      in Paragraphs 1-3 together with:

      (a) Interrogatories: Each party may serve up to 25 interrogatories to the other party.

      (b) Requests for Admission: There is no limitation on the number of requests for admission

         that the parties may serve to establish the authenticity or admissibility of documents or

         other evidence. In addition, each party may serve up to 25 requests for admission to

         the other side. Requests for Admission directed to the authenticity or admissibility of

         documents or other evidence shall clearly be denoted as such.

      (c) Depositions of Parties, Third Parties, and Experts:

            i.   Each party may take up to sixty (60) hours of fact deposition testimony from

                 the other party and from non-parties (including testimony pursuant to Rules

                 30(b)(1) and 30(b)(6)). This limit does not include depositions of expert

                 witnesses.

           ii.   Each deposition shall be limited to seven (7) hours in accordance with the

                 Federal Rules of Civil Procedure except that any deposition requiring the use

                 of a translator is limited to ten (10) hours, only seven (7) hours of which will

                 count against the deposition.

          iii.   The parties agree to meet and confer in good faith within three (3) business

                 days of the service of opening expert reports concerning the number and

                 length of expert depositions. A party’s ability to seek additional expert

                 depositions and/or additional expert deposition hours shall not be prejudiced

                 in any way by this subparagraph.




                                              -4-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 5 of 11 PageID #: 2177



           iv.   If an expert witness provides one or more supplemental expert reports, the

                 parties agree to meet and confer in good faith concerning providing additional

                 deposition time proportional to the length and content of the supplemental

                 report(s). A party’s ability to seek additional deposition hours shall not be

                 prejudiced in any way by this subparagraph.

           v.    If any party requests more than the total allowed time for a particular

                 deposition, or if any party seeks more than its agreed-upon limit of

                 depositions hours as set forth herein, the parties agree to meet and confer in

                 good faith to attempt to resolve the issue without Court intervention.

           vi.   Notwithstanding any of the previous sections, no witness shall be subject to

                 more than seven (7) hours of examination in a single day without agreement

                 of the parties and the witness.

      (d) The parties agree to meet and confer in good faith about reasonable adjustments to

         any of the preceding limits as discovery progresses. To the extent that the parties

         cannot reach agreement to reasonable adjustments, any party may later move to

         modify any of the above limitations for good cause.

      (e) All discovery shall be proportional to the needs of the case pursuant to Fed. R. Civ. P.

         26(b)(1).

6.    Privileged Information.       There is no duty to disclose privileged documents or

      information. However, the parties are directed to meet and confer concerning privileged

      documents or information after the Status Conference. By the deadline set in the Docket

      Control Order, the parties shall exchange privilege logs identifying the documents or

      information and the basis for any disputed claim of privilege in a manner that, without




                                              -5-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 6 of 11 PageID #: 2178



      revealing information itself privileged or protected, will enable the other parties to assess

      the applicability of the privilege or protection. Any party may move the Court for an order

      compelling the production of any documents or information identified on any other party’s

      privilege log. If such a motion is made, the party asserting privilege shall respond to the

      motion within the time period provided by Local Rule CV-7. The party asserting privilege

      shall then file with the Court within 30 days of the filing of the motion to compel any proof

      in the form of declarations or affidavits to support their assertions of privilege, along with

      the documents over which privilege is asserted for in camera inspection.

7.    Signature. The disclosures required by this Order shall be made in writing and signed by

      the party or counsel and shall constitute a certification that, to the best of the signer’s

      knowledge, information and belief, such disclosure is complete and correct as of the time

      it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

      otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

      5. The parties shall promptly file a notice with the Court that the disclosures required under

      this Order have taken place.

8.    Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

      a duty to supplement or correct its disclosures immediately if the party obtains information

      on the basis of which it knows that the information disclosed was either incomplete or

      incorrect when made, or is no longer complete or true.

9.    Discovery Disputes.

      (a)    Except in cases involving claims of privilege, any party entitled to receive

             disclosures (“Requesting Party”) may, after the deadline for making disclosures,

             serve upon a party required to make disclosures (“Responding Party”) a written




                                              -6-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 7 of 11 PageID #: 2179



            statement, in letter form or otherwise, of any reason why the Requesting Party

            believes that the Responding Party’s disclosures are insufficient. The written

            statement shall list, by category, the items the Requesting Party contends should be

            produced. The parties shall promptly meet and confer. If the parties are unable to

            resolve their dispute, then the Responding Party shall, within 14 days after service

            of the written statement upon it, serve upon the Requesting Party a written

            statement, in letter form or otherwise, which identifies (1) the requested items that

            will be disclosed, if any, and (2) the reasons why any requested items will not be

            disclosed. The Requesting Party may thereafter file a motion to compel.

      (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

            pages. Attachments to a discovery related motion, or a response thereto, shall not

            exceed 5 pages. No further briefing is allowed absent a request or order from the

            Court.

      (c)   Prior to filing any discovery related motion, the parties must fully comply with the

            substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

            Within 72 hours of the Court setting any discovery motion for a hearing, each

            party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

            confer in person or by telephone, without the involvement or participation of other

            attorneys, in an effort to resolve the dispute without Court intervention.

      (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

            joint report of no more than two pages. Unless excused by the Court, each party’s

            lead attorney shall attend any discovery motion hearing set by the Court (though

            the lead attorney is not required to argue the motion).




                                            -7-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 8 of 11 PageID #: 2180



      (e)      Any change to a party’s lead attorney designation must be accomplished by motion

               and order.

      (f)      Counsel are directed to contact the chambers of the undersigned for any “hot-line”

               disputes before contacting the Discovery Hotline provided by Local Rule CV-

               26(e). If the undersigned is not available, the parties shall proceed in accordance

               with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

      it has not fully completed its investigation of the case, or because it challenges the

      sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.

12.   Proposed Stipulations by the Parties Regarding Discovery.

      (a) Service by Email. The parties agree to accept service of letters, discovery requests,

            and other documents (except in the case of documents required to be filed with the

            Court electronically, the service of which is governed by the Local Rules) via an

            email listserv address designated by each of the parties. The parties agree that service

            via this method is deemed to have occurred on the date received, so long as such is

            received on or before 11:59 p.m. Central Time.

      (b) Email Discovery. The parties agree that emails are not included in the scope of

            documents that will be produced in accordance with Paragraph 3 of this Order or

            under the Local Rules or the Local Patent Rules. Rather, the scope and timing of




                                                -8-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 9 of 11 PageID #: 2181



         email discovery will be negotiated separately by the parties. Nothing in this

         paragraph shall be construed to suggest that emails are not relevant to the pleaded

         claims or defenses involved in this action.

      (c) Privilege Logs. Except as provided under Local Patent Rule 3-7, no party is required

         to include in a privilege log any document that came into existence on or after the

         filing date of the Complaint in this action. The parties agree that the format and

         timing of the privilege log exchange will be negotiated separately by the parties along

         with the email discovery referred to in Paragraph 12(b) above.

      (d) Inadvertent Disclosure of Privileged Materials. Pursuant to Federal Rule of Evidence

         502(d), inadvertent production of materials covered by the attorney-client privilege or

         work-product protection (“Produced Materials”) is not a waiver in this proceeding or

         in any other federal or state proceeding. In case of an inadvertent production, at the

         producing party’s request, the receiving party shall immediately return or destroy the

         inadvertently Produced Materials, and the producing party will provide a privilege log

         in accordance with Paragraph 6 that includes the inadvertently Produced Materials.

      (e) Expert Communications and Drafts. Counsel need not preserve drafts of expert

         reports (partial or complete), notes, and other evidence of communications with

         experts on the subject of the experts’actual or potential testimony. Further, the parties

         agree that neither party need produce communications between counsel and expert

         witnesses, communications between an expert and others, including staff members,

         who work at the direction of the expert to support the expert, or drafts of expert

         reports.




                                             -9-
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 10 of 11 PageID #: 2182



      (f) Documents Produced in Related Cases.

             i. The parties agree that all non-email documents produced in Civ. Action No.

                 2:19-cv-209 will be deemed produced in this case, and vice versa, and will be

                 cited according to the Bates numbers under which they were produced in Civ.

                 Action No. 2:19-cv-209. The parties agree to meet and confer in good faith

                 regarding the cross production of email in this case and in Civ. Action No.

                 2:19-cv-209 during their negotiation of the scope and timing of email

                 discovery.

             ii. The parties agree that all non-email documents produced in KeyMe, LLC v.

                 The Hillman Group, Inc., 1:19-cv-01539 (D. Del.) (“the Delaware case”) will

                 be deemed produced in this case. The parties agree to meet and confer in

                 good faith regarding the cross production of email from the Delaware case in

                 this case during their negotiation of the scope and timing of email discovery.

             iii. The parties agree that all documents produced in this case will be deemed

                 produced in the Delaware case.

             iv. These agreements do not constitute an admission by either party of the

                 relevance or admissibility of any document produced in a related case. Both

                 parties reserve the right to challenge the relevance or admissibility of any

                 document.

13.   Standing Orders. The parties and counsel are charged with notice of and are required to

      fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

      website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

      of some such orders may be included expressly within this Discovery Order, while others




                                             - 10 -
Case 2:20-cv-00070-JRG Document 46 Filed 06/02/20 Page 11 of 11 PageID #: 2183
  .


        (including the Court’s Standing Order Regarding Protection of Proprietary and/or

        Confidential Information to Be Presented to the Court During Motion and Trial Practice)

        are incorporated herein by reference. All such standing orders shall be binding on the

        parties and counsel, regardless of whether they are expressly included herein or made a

        part hereof by reference.

      So ORDERED and SIGNED this 2nd day of June, 2020.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE




                                             - 11 -
